DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement filed 12/21/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the missing Non-Patent Literature document from Luminescence Technology Corp.

Specification
The disclosure is objected to because of the following informalities: 
The description of Fig. 3 in [00170] reads “disposed between the first electrode 100” in line 5. It is the Examiner’s position that it should instead read “disposed between the first electrode 110”. 
The structure of Formula 2 at least at Pgs. 3 & 80 contains a metal atom M21 but the description of the structure refers to an atom M12. It is the examiner’s position that atom M21 in the structure should instead read M12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the variable “M12” on Pg. 174. The variable M12 does not appear in the structure of either Formula 1 or Formula 2 and, thus, it is unclear what structure is required to meet the limitations of the instant claim. Furthermore, the structure of Formula 2 contains the variable M21 which is not defined in the text of the claim and, thus, it is unclear what structure is required to meet the limitations of the instant claim. For examination purposes herein, it will be assumed that the variable M21 should instead read “M12” and is defined according to the definition provided on Pg. 174.
Dependent Claims 2-18 are rejected for failing to overcome the deficiencies of the parent claims. 

Regarding Claim 19, the claim recites the variable “M12” on Pg. 184. The variable M12 does not appear in the structure of either Formula 1 or Formula 2 and, thus, it is unclear what structure is required to meet the limitations of the instant claim. Furthermore, the structure of Formula 2 contains the variable M21 which is not defined in the text of the claim and, thus, it is unclear what structure is required to meet the limitations of the instant claim. For examination purposes herein, it will be assumed that the variable M21 should instead read “M12” and is defined according to the definition provided on Pg. 184.

Regarding Claim 20, the claim recites the variable “M12” on Pg. 188. The variable M12 does not appear in the structure of either Formula 1 or Formula 2 and, thus, it is unclear what structure is required to meet the limitations of the instant claim. Furthermore, the structure of Formula 2 contains the variable M21 which is not defined in the text of the claim and, thus, it is unclear what structure is required to meet the limitations of the instant claim. For examination purposes herein, it will be assumed that the variable M21 should instead read “M12” and is defined according to the definition provided on Pg. 188.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. ("Highly Luminescent Palladium(II) Complexes with Sub-Millisecond Blue to Green Phosphorescent Excited States. Photocatalysis and Highly Efficient PSF-OLEDs" Chem. Sci. (7) Pgs 6083-6098. 2016.), hereinafter “Chow”. The supplementary information for Chow’s publication is included with the Office Action and is referred to herein for citations as “Chow-SI”. 
Regarding Claims 1 and 6-12, Chow teaches an organic light-emitting device (see Pgs. 6090-6091 – Application of Pd(II) Complexes) comprising a first electrode (ITO/MoO3), a second electrode (LiF-Al), and an organic layer disposed therebetween the first and second electrodes wherein the organic layer comprises an emission layer (mCP:emitter). The emission layer comprises a host (1,3-bis(carbazole-9-yl)benzene (mCP) – see Pg. 6091) which does not include a metal ion. The emission layer further comprises a dopant which emits light (fluorescent emitter 2,8-di-tert-butyl-5,11-bis(4-tert-butylphenyl)-6,12-diphenyltetracene (TBRb) – see Pg. 6091). The structure of TBRb is displayed below (see Chow-SI – Pg. 5). 

                                Chow’s TBRb Dopant: 
    PNG
    media_image1.png
    473
    443
    media_image1.png
    Greyscale


Chow appears silent with respect to the property wherein the TBRb dopant has a decay time of about 100 nanoseconds (ns) or less. However, as seen from the structure of TBRb above, the dopant of Chow is identical to compound FD(9) of the instant specification (see [0098]) which is an enumerated example of a dopant according to the instant invention. Accordingly, the property wherein the dopant has a decay time of about 100 ns or less is assumed inherent absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure in the prior art reference is substantially identical to that of the instant application, claimed properties are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 
The emission layer of Chow further comprises a sensitizer Pd-G-1 (see Pg. 6091). The structure of Pd-G-1 is displayed below for comparison to the requirements of the instant claims. 

Instant: 
    PNG
    media_image2.png
    308
    584
    media_image2.png
    Greyscale
    Chow Pd-G-1: 
    PNG
    media_image3.png
    277
    243
    media_image3.png
    Greyscale


As seen from the structures above, Chow’s Pd-G-1 meets each of the following limitations of Formula 1 and those of the instant claims at hand:
M11 is Pd
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C5 heterocyclic group (a pyridine) & Y13
A14 is a C6 carbocyclic group (a benzene) & Y14 is C
T11 and T13 are coordinate bonds
T12 is a covalent bond
T14 is O
a11 – a13 are each independently 0 such that (L11)a11, (L12)a12, and (L13)a13 are each covalent bonds
a15 – a18 are each independently 0
R11 is hydrogen, b11 is 1 , and n11 is 4
R12 is –F, b12 is 1, and n12 is 2
R13 is a C2 alkyl group (an ethyl group), b13 is 1, and n13 is 1
R14 is a C2 alkyl group (an ethyl group), b14 is 1, and n14 is 1
R13 and R14 are linked via a shared C atom form a substituted C12 heterocyclic group (a 9,9-dimethyl-4-azafluorene group) with cycles A13 and A14
M12, A21-A24, Y21-Y24, T21-T24, L21-L24, L15-L18, R15-R18, R21-R28, a21-a24, L25-L28, a25-a28, Q1-Q3, b21-b24, and n21-n24 are not required to be present 

Regarding Claims 2-4, Chow teaches the organic light emitting device according to Claim 1 above wherein the host compound is 1,3-bis(carbazole-9-yl)benzene (mCP) (see Pg. 6091). The structure of mCP is displayed below for comparison to the requirements of the claims at hand. 
                                 Chow’s mCP Host:
    PNG
    media_image4.png
    287
    403
    media_image4.png
    Greyscale



	
Regarding Claim 5, Chow teaches the organic light emitting device according to Claim 1 above wherein the fluorescent dopant TBRb does not contain a metal atom. Chow appears silent with respect to the property wherein TBRb satisfies Equation 2: | DS1 – DT1 | ≥ 0.3 eV wherein DS1 is a lowest excitation singlet energy level of the dopant and DT1 is a lowest excitation triplet energy level of the dopant. 
However, since Chow teaches the fluorescent dopant TBRb which is equivalent to the dopant FD(9) of the instant specification (see [0098]) which is an enumerated example of a dopant according to the instant invention, the property wherein the dopant satisfies Equation 2 is considered to be inherent, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure in the prior art reference is substantially identical to that of the instant application, claimed properties are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 15, Chow teaches the organic light emitting device according to Claim 1 above wherein the TBRb dopant emits yellow fluorescence (see Pg. 6091). Chow teaches suggests that the emissive layer of the OLED has the structure mCP:emitter(s) (see Pg. 6090). Thus, it is concluded that the host in the OLED of Chow does not emit light. Furthermore, Chow teaches that the phosphor-sensitized OLED displayed complete quenching of the phosphorescence of the Pd complex (Pd-G-1) via Förster resonance energy transfer to TBRb (see Pg. 6093) and thus the sensitizer in the OLED of Chow does not emit light. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. ("Highly Luminescent Palladium(II) Complexes with Sub-Millisecond Blue to Green Phosphorescent Excited States. Photocatalysis and Highly Efficient PSF-OLEDs" Chem. Sci. (7) Pgs 6083-6098. 2016.), hereinafter “Chow”, as applied to Claim 1 above. The supplementary information for Chow’s publication is included with the Office Action and is referred to herein for citations as “Chow-SI”. 
Regarding Claims 13 and 14, Chow teaches the organic light-emitting device according to Claim 1 above wherein the sensitizer is Pd-G-1 which is a compound according to Formula 1 but it is not a compound according to Formulae 1A or 1B. However, Chow also teaches the Pd(II) complex Pd-N-1 (see Pg. 6084) which has a very long emission lifetime of approximately 272 µs (see Pg. 6095). Because Chow teaches that long emission lifetimes would be advantageous in phosphor-sensitized fluorescent OLEDs (see Pg. 6084) and Pd-N-1 is shown to possess this desirable characteristic, it would have been obvious to one of ordinary skill in the art to modify the device of Chow according to Claim 1 above such that Pd-N-1 is used as the sensitizer instead of Pd-G-1. Such a substitution would have been one exemplified Pd(II) complex for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified device would possess the benefits taught by Chow. See MPEP § 2143 (B).
The structure of Pd-N-1 is displayed below for comparison to Formula 1A of Claim 13.

Instant: 
    PNG
    media_image5.png
    289
    560
    media_image5.png
    Greyscale
    Chow Pd-N-1: 
    PNG
    media_image6.png
    208
    264
    media_image6.png
    Greyscale


As seen from the structures above, Chow’s Pd-N-1 meets each of the following limitations of Formula 1A and those of the instant Claim 13:
M11 is Pd
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C5 heterocyclic group (a pyridine) & Y13
A14 is a C6 carbocyclic group (a benzene) & Y14 is C
T14 is O
L11 is *-N(R17)-*’ wherein R17 is an unsubstituted C6 aryl group (a phenyl)
a15 – a18 are each independently 0
R11 is hydrogen, b11 is 1, and n11 is 4
R12 is hydrogen, b12 is 1, and n12 is 3
R13 is a C5 alkyl group (a pentyl group), b13 is 1, and n13 is 1
R14 is a C5 alkyl group (a pentyl group), b14 is 1, and n14 is 1
R13 and R14 are linked via a shared C atom form a substituted C12 heterocyclic group (a 9,9-dibutyl-4-azafluorene group) with cycles A13 and A14
* and *’ each indicate a binding site to a neighboring atom 
A15-A16, Y15-Y18, L15-L18, R18-R20, and Q1-Q3 are not required to be present 

The structure of Pd-N-1 is reproduced below for comparison to Formula 1A-1 of Claim 14.
              Instant: 
    PNG
    media_image7.png
    171
    213
    media_image7.png
    Greyscale
    Chow Pd-N-1: 
    PNG
    media_image6.png
    208
    264
    media_image6.png
    Greyscale


As seen from the structures above, Chow’s Pd-N-1 meets each of the following limitations of Formula 1A-1 and those of the instant Claim 14:
M11 is Pd
Y11 is N, Y12 is C, and Y13
Z11a-Z11d are each –CH groups such that a15a-a15d are each 0, R11a-R11d are each hydrogen, b11a-b11d are each 1, and n11a-n11d are each 1
Z12a-Z12c are each –CH groups such that a16a-a16c are each 0, R12a-R12c are each hydrogen, b12a-b12c are each 1, and n12a-n12c are each 1
Z13a-Z13b are each –CH groups such that a17a-a17b are each 0, R13a-R13b are each hydrogen, b13a-b13b are each 1, and n13a-n13b are each 1
Z13c is a –C-C5 group such that a17c is 0, R13c is a C5 alkyl group (a pentyl group), b13c is 1, and n13c is 1
Z14a is a –C-C5 group such that a18a is 0, R14a is a C5 alkyl group (a pentyl group), b14a is 1, and n14a is 1
Z14b-Z14d are each –CH groups such that a18b-a18d are each 0, R14b-R14d are each hydrogen, b14b-b14d are each 1, and n14b-n14d are each 1
R13c and R14a are linked via a shared C atom form a substituted C12 heterocyclic group (a 9,9-dibutyl-4-azafluorene group) 
T14 is O
L11 is *-N(R17)-*’ wherein R17 is an unsubstituted C6 aryl group (a phenyl)
* and *’ each indicate a binding site to a neighboring atom 
Y15, Y18, L15a-L15d, L16a-L16c, L17a-L17c, L18a-L18d, R18-R20, and Q1-Q3 are not required to be present 






Claims 16-18 are rejected under 35 U.S.C. 103 as obvious over Chow et al. ("Highly Luminescent Palladium(II) Complexes with Sub-Millisecond Blue to Green Phosphorescent Excited States. Photocatalysis and Highly Efficient PSF-OLEDs" Chem. Sci. (7) Pgs 6083-6098. 2016.), hereinafter “Chow”, as applied to Claim 1 above, when taken with the evidence of Nakanotani et al. (US 2016/0190478 A1), hereinafter “Nakanotani”, and Tsukamoto et al. (US 2017/0256733 A1), hereinafter “Tsukamoto”.
Regarding Claim 16-18, Chow teaches the organic light-emitting device according to Claim 1 above wherein the emission layer comprises a dopant (TBRB), a host (mCP), and a sensitizer (Pd-G-1). As evidenced by Nakanotani, TBRb has a lowest excitation singlet energy level DS1 of 2.18 eV (see [0309] & [0321]) and, as evidenced by Tsukamoto, mCP has a lowest excitation triplet energy HT1 of 2.90 eV (see [0006] & [0241]). 
Chow appears silent with respect to the lowest excitation triplet energy level ST1 of the Pd-G-1 sensitizer. However, Chow suggests that phosphorescent transition metal complexes with high triplet energy excited states (Et ~ 2.4-2.7 eV) are desirable as sensitizers for energy conversion processes (see Pg. 6083). Chow also suggests that the triplet energy of the Pd(II) complexes can be tuned (see Pg. 6096). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the metal complex (the sensitizer) of Chow such that the lowest excitation triplet energy level ST1 of the Pd(II) sensitizer complex is in the range of 2.4-2.7 eV since Chow teaches that such an energy level range is suitable for phosphorescent metal complexes to be used as sensitizers. 
The modified device of Chow satisfies Equation 3: HT1 > ST1 > DS1 since 2.90 eV > (2.4-2.7 eV) > 2.18 eV is always true. 
The modified device of Chow also satisfies Equation 4: HT1 – ST1 > 10 meV since 
2.90 eV – (2.4-2.7 eV) > 10 meV is always true. 
	The modified device of Chow also satisfies Equation 5: ST1 – DS1 > 10 meV since
. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1), hereinafter "Hatwar", in view of Chow et al. ("Highly Luminescent Palladium(II) Complexes with Sub-Millisecond Blue to Green Phosphorescent Excited States. Photocatalysis and Highly Efficient PSF-OLEDs" Chem. Sci. (7) Pgs 6083-6098. 2016.), hereinafter “Chow”. The supplementary information for Chow’s publication is included with the Office Action and is referred to herein for citations as “Chow-SI”. 
Regarding Claims 19 and 20, Hatwar teaches an organic light-emitting device (see Figure 1 and [0098]) comprising a first electrode (“anode 110”), a second electrode (“cathode 170”), a plurality of light-emitting units in the number of m disposed between the first electrode and the second electrode (“N EL units”) comprising at least one emission layer (see [0092]), and a plurality of charge generation layers in the number of m-1 disposed between two neighboring light-emitting units (“N-1 intermediate connector regions”) wherein m is an integer of 2 or more (“N is an integer greater than 1” – see [0098]). Hatwar also teaches that the charge generation layers (“intermediate connecting region (ICR)”) of the device comprise an n-type charge generation layer (“n-doped organic layer” – see [0019]) and a p-type charge generation layer (“p-type organic layer” – see [0019]). 
Hatwar suggests that many different energy transfer processes can occur inside the emission layers (EMLs) of the light-emitting units and that the layer may be fluorescent or phosphorescent or a combination of both (see [0092]) but Hatwar does not explicitly teach an emission layer comprising a host, a dopant, and a sensitizer wherein the sensitizer is a compound according to Formulae 1 or 2. 
In the analogous art of organic light-emitting devices, Chow teaches an yellow phosphor-sensitized fluorescent organic light-emitting device (PSF-OLED) (see Pgs. 6090-6091 – Application of Pd(II) Complexes) comprising a first electrode (ITO/MoO3), a second electrode (LiF-Al), and an organic layer disposed therebetween the first and second electrodes wherein the organic layer comprises an emission layer (mCP:emitter). The emission layer comprises a tert-butyl-5,11-bis(4-tert-butylphenyl)-6,12-diphenyltetracene (TBRb) – see Pg. 6091). The structure of TBRb is displayed below (see Chow-SI – Pg. 5). 

                                Chow’s TBRb Dopant: 
    PNG
    media_image1.png
    473
    443
    media_image1.png
    Greyscale


Chow appears silent with respect to the property wherein the TBRb dopant has a decay time of about 100 nanoseconds (ns) or less. However, as seen from the structure of TBRb above, the dopant of Chow is identical to compound FD(9) of the instant specification (see [0098]) which is an enumerated example of a dopant according to the instant invention. Accordingly, the property wherein the dopant has a decay time of about 100 ns or less is assumed inherent absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure in the prior art reference is substantially identical to that of the instant application, claimed properties are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 
The emission layer of Chow further comprises a sensitizer Pd-G-1 (see Pg. 6091). The structure of Pd-G-1 is displayed below for comparison to the requirements of the instant claims. 

Instant: 
    PNG
    media_image2.png
    308
    584
    media_image2.png
    Greyscale
    Chow Pd-G-1: 
    PNG
    media_image3.png
    277
    243
    media_image3.png
    Greyscale


As seen from the structures above, Chow’s Pd-G-1 meets each of the following limitations of Formula 1 and those of the instant claims at hand:
M11 is Pd
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C5 heterocyclic group (a pyridine) & Y13 is N
A14 is a C6 carbocyclic group (a benzene) & Y14 is C
T11 and T13 are coordinate bonds
T12 is a covalent bond
T14 is O
a11 – a13 are each independently 0 such that (L11)a11, (L12)a12, and (L13)a13 are each covalent bonds
a15 – a18 are each independently 0
R11 is hydrogen, b11 is 1 , and n11 is 4
R12 is –F, b12 is 1, and n12 is 2
R13 is a C2 alkyl group (an ethyl group), b13 is 1, and n13 is 1
R14 is a C2 alkyl group (an ethyl group), b14 is 1, and n14 is 1
R13 and R14 are linked via a shared C atom form a substituted C12 heterocyclic group (a 9,9-dimethyl-4-azafluorene group) with cycles A13 and A14
M12, A21-A24, Y21-Y24, T21-T24, L21-L24, L15-L18, R15-R18, R21-R28, a21-a24, L25-L28, a25-a28, Q1-Q3, b21-b24, and n21-n24 are not required to be present 

Chow also teaches an embodiment of a green PSF-OLED (see Pgs. 6090-6091 – Application of Pd(II) Complexes) comprising a first electrode (ITO/MoO3), a second electrode (LiF-Al), and an organic layer disposed therebetween the first and second electrodes wherein the organic layer comprises an emission layer (CzSi:emitter). The emission layer comprises a host (9-(4-tert-butylphenyl)-3,6-bis(triphenylsilyl)-9H-carbazole (CzSi) – see Pg. 6091) which does not include a metal ion. The emission layer further comprises a dopant which emits light (fluorescent emitter 9,10-bis[N,N-di-(p-tolyl)-amino]anthracene (TTPA) – see Pg. 6091). The structure of TTPA is displayed below (see Chow-SI – Pg. 5). 

                                Chow’s TTPA Dopant: 
    PNG
    media_image8.png
    201
    211
    media_image8.png
    Greyscale


Chow appears silent with respect to the property wherein the TTPA dopant has a decay time of about 100 nanoseconds (ns) or less. However, as seen from the structure of TTPA above, the dopant of Chow is identical to compound FD9 of the instant specification (see [0098]) which is an enumerated example of a dopant according to the instant invention. Accordingly, the property wherein the dopant has a decay time of about 100 ns or less is assumed inherent absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure in the prior art reference is substantially identical to that of the instant application, claimed properties are 
The emission layer of Chow further comprises a sensitizer Pd-B-2 (see Pg. 6091). The structure of Pd-B-2 is displayed below for comparison to the requirements of the instant claims. 

Instant: 
    PNG
    media_image2.png
    308
    584
    media_image2.png
    Greyscale
    Chow Pd-B-2: 
    PNG
    media_image9.png
    178
    146
    media_image9.png
    Greyscale


As seen from the structures above, Chow’s Pd-G-1 meets each of the following limitations of Formula 1 and those of the instant claims at hand:
M11 is Pd
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C6 carbocyclic group (a benzene)& Y13 is C
A14 is a C5 heterocyclic group (a pyridine) & Y14 is N
T11 and T14 are coordinate bonds
T12 and T13 are covalent bond
L11-L12 are each independently *-O-*’ and a11-a12 are each independently 1
a13 is 0 such that (L13)a13 is a covalent bond
a15 – a18 are each independently 0
R11 is hydrogen, b11 is 1, and n11 is 4
R12 is hydrogen, b12 is 1, and n12 is 3
R13 is hydrogen, b13 is 1, and n13
R14 is a hydrogen, b14 is 1, and n14 is 4
* and *’ each indicate a binding site to a neighboring atom
M12, A21-A24, Y21-Y24, T21-T24, L21-L24, L15-L18, R15-R18, R21-R28, a21-a24, L25-L28, a25-a28, Q1-Q3, b21-b24, and n21-n24 are not required to be present 

Chow teaches that by using these phosphorescent Pd(II) complexes as sensitizers, highly efficient green and yellow PSF-OLEDs having high external quantum efficiencies, high color purity, and long operation lifetimes have been realized (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the tandem OLED of Hatwar with at least 2 light emitting units and at least one charge generation layer therebetween wherein one light emitting unit comprises Chow’s yellow light emitting layer with the Pd-G-1 sensitizer and another light emitting unit comprises Chow’s green light emitting layer with the Pd-B-2 sensitizer. One of ordinary skill in the pertinent art  would have done so with a reasonable expectation of success in practicing the invention of OLED while also securing the benefits of Chow’s phosphor-sensitized fluorescent OLEDs including high efficiency, color purity, and lifetime.  



Conclusion
The following prior art references made of record and not relied upon are considered pertinent to applicant's disclosure: 
Li et al. (US 2017/0271611 A1) teaches a light emitting device wherein the emissive layer includes a phosphorescent emitter, a fluorescent emitter, and a host (see Abstract) and wherein the phosphorescent emitter is one according to General Formula I (see [0073]). 
Xia et al. (US 2016/0104847 A1) teaches a film for use in an optoelectronic device including a sensitizer, an acceptor, and an emitter (see [0019]-[0022]) wherein the sensitizer includes a metal complex (see [0088]-[0089]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789